Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 and 15-23 were previously pending and subject to a non-final office action mailed February 18, 2022.  Claims 1-4 were amended, claims 5-11 and 15-23 were left as previously presented and claims 24-26 were newly added.  Claims 1-11 and 15-26 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on June 21, 2022 concerning the previous rejections of claims 1-11 and 15-23 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims cannot be performed by a human using generic computer components. In response, Examiner states that the recited limitations are receiving and transmitting data over a network. In other words, an operator using generic computer is able to receive the data from the computer on-board of the vehicle and determine the required toll to be applied per vehicle. Therefore, the claims recite an abstract idea of certain methods of organizing human activity.   
Applicant arguments with respect to the 35 USC 103 rejection has been fully considered but are moot in view of the rejection below. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11and 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtain one or more parameters describing vehicle usage and location, wherein the parameters include driving events and number of vehicle occupants; and configured to receive the parameters to assess transportation infrastructure usage by the vehicle based upon the parameters; and a roadside compliance system configured to send verification information based upon interaction between the roadside compliance system when the vehicle is near the roadside compliance system.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales activities). That is, other than reciting “server”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “obtain”, “receiving” and “sending” in the context of this claim encompasses the user to manually determine a toll for a road based on the data received from vehicles. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “server” and “on-board unit” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 1 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept.	
The limitations of the dependent claims 2-11 and 15-23 further narrow the identified abstract idea of road tolling. In addition, the limitations of claims 2, 4-7, 15, 21 and 23 define how the toll is determined for a vehicle with respect to the road usage which further defines the abstract idea. The generic computer component (server, satellite, accelerometer) of claims 8-11, 16-20 and 22 perform routine and conventional function that is not significantly more that the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent Application Publication No. 2013/0031029), in view of Grush (U.S. Patent Application Publication No. 2004/0181495), further in view of McCoy (U.S. Patent Application Publication No. 2014/0074566)

As to claim 1, Davidson teaches:
an on-board unit installed on a vehicle, the on-board unit configured to obtain parameters describing vehicle usage and location, wherein the parameters including driving events; (para 33, 35, 56 and fig. 1, Show that a monitoring device 130 is installed on a vehicle and the acquiring data from the vehicle including driving trips (i.e. driving events))
a server configured to receive the parameters from the on-board unit and to assess transportation infrastructure usage by the vehicle based upon the parameters. (para 74)
Davidson does not teach:
a roadside compliance system configured to send verification information to the server regarding the on-board unit based upon interaction between the roadside compliance system and the on-board unit or the vehicle when the vehicle is near the roadside compliance system.
However, Grush teaches:
a roadside compliance system configured to send verification information to the server regarding the on-board unit based upon interaction between the roadside compliance system and the on-board unit or the vehicle when the vehicle is near the roadside compliance system. (para 77, and fig. 5, show that the system collects information from a group of vehicles that are in close proximity to the targeted vehicle in order to verify the usage information)
	It would have been obvious to one having skill in the art at the effective filling date of the invention to verify the usage information in Davidson as taught by Grush. Motivation to do so comes from the knowledge taught by Grush that doing so will correct any bias/inaccurate collection of data. (para 77)  
Davidson and Grush do not teach:
the parameters include number of vehicle occupants.
However, McCoy teaches: 
the parameters include number of vehicle occupants (para 13, and 14, (i.e. number of vehicle occupant))
	It would have been obvious to one having skill in the art at the effective filling date of the invention to determine the number of occupants in a vehicle in Davidson in view of Grush as taught by McCoy. Motivation to do so comes from the knowledge taught by McCoy that determining the number of occupants in a vehicle will allow the authorities to offer toll incentives, and charging penalties to vehicles that do not meet the occupancy requirement and use the HOV lanes. (para 13)
As to claim 2, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 1 as discussed above. 
Davidson further teaches:
the parameters include environmental impact and infrastructure impact (para 38 and 57, show that the vehicle transmits information with respect to the carbon emission and the road usage data)
As to claim 3, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 1 as discussed above. 
Davidson further teaches:
the server is configurable to assess the transportation infrastructure usage before or after deployment of static or dynamic rules to assess usage using the static or the dynamic rules. (para 74, shows that the monitoring device tracks the start/end time of each trip which determines the time the vehicle spends on the road, and then transform this usage to a fee) 
As to claim 4, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 1 as discussed above.
Davidson further teaches:
the parameters include idling time, emissions, mileage, time of day, vehicle mass, location, road class, vehicle class, and defined zones.(para 5, 38, 56, 70 and 72)
As to claim 5, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 1 as discussed above.
Davidson further teaches:
the transportation infrastructure usage information is transformed into a usage fee.(para 74, and 75, shows that after gathering the data the system determines the fees to be applied for the vehicle user)
As to claim 7, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 1 as discussed above.
Davidson does not teach:
wherein individual usage information is validated using aggregate vehicle movement information, vehicle movement information from vehicles in close proximity to the vehicle in question, and/or infrastructure reference points.
However, Grush teaches:
wherein individual usage information is validated using aggregate vehicle movement information, vehicle movement information from vehicles in close proximity to the vehicle in question, and/or infrastructure reference points. (para 77, and fig. 5, show that the system collects information from a group of vehicles that are in close proximity to the targeted vehicle in order to verify the usage information)
	It would have been obvious to one having skill in the art at the effective filling date of the invention to verify the usage information in Davidson as taught by Grush. Motivation to do so comes from the knowledge taught by Grush that doing so will correct any bias/inaccurate collection of data. (para 77)  
As to claim 9, Davidson in view of Grush teaches all the limitations of claim 8 as discussed above. 
Davidson, and Grush do not teach:
the server is configured to generate the fee based upon the total number of occupants within the vehicle.
However, McCoy teaches:
the server is configured to generate the fee based upon the total number of occupants within the vehicle. (para 13, and 14, (i.e. number of vehicle occupant))
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine the number of occupants in a vehicle in Davidson in view of Grush as taught by McCoy. Motivation to do so comes from the knowledge taught by McCoy that determining the number of occupants in a vehicle will allow the accurate assessment of using the HOV lanes. (para 12)
As to claim 15, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 1 as discussed above. 
Davidson does not teach:
wherein the roadside compliance system includes an automatic number plate recognition system.
However, Grush teaches:
wherein the roadside compliance system includes an automatic number plate recognition system. (para 12, 39 and 42)
It would have been obvious to one having skill in the art at the effective filling date of the invention to use a number plate recognition system in Davidson as taught by Grush. Motivation to do so comes from the knowledge taught by Grush that doing so will correct any bias/inaccurate collection of data. (para 77)  
As to claim 16, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 15 as discussed above. 
Davidson does not teach:
wherein the server compares a location reported by the on-board unit with a location of the roadside compliance system.
However, Grush teaches:
wherein the server compares a location reported by the on-board unit with a location of the roadside compliance system. (para 77, and fig. 5)
	It would have been obvious to one having skill in the art at the effective filling date of the invention to verify the usage information in Davidson as taught by Grush. Motivation to do so comes from the knowledge taught by Grush that doing so will correct any bias/inaccurate collection of data. (para 77)  
 As to claim 17, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 1 as discussed above.
Davidson further teaches:
wherein the roadside compliance system includes a DSRC (Dedicated Short-Range Communications) system. (para 40, 46 and 49 the system uses wireless and Bluetooth communication)
As to claim 18, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 17 as discussed above. 
Davidson further teaches:
wherein the roadside compliance system is configured to communicate with the on-board unit via the DSRC system. (para 40, 46 and 49 the system uses wireless and Bluetooth communication)
 As to claim 19, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 18 as discussed above. 
Davidson further teaches:
wherein the roadside compliance system is configured to interrogate the on-board unit via the DSRC system. (para 40, 46 and 49)
As to claim 21, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 18 as discussed above. 
Davidson does not teach:
wherein the roadside compliance system includes an automatic number plate recognition system.
However, Grush teaches:
wherein the roadside compliance system includes an automatic number plate recognition system. (para 12, 39 and 42)
It would have been obvious to one having skill in the art at the effective filling date of the invention to use a number plate recognition system in Davidson as taught by Grush. Motivation to do so comes from the knowledge taught by Grush that doing so will correct any bias/inaccurate collection of data. (para 77)  
As to claim 22, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 17 as discussed above.
Davidson further teaches:
wherein the on-board unit is configured to log events and to communicate those logged events to the roadside compliance system when the on-board unit is near the roadside compliance system. (para 74, shows that the monitoring device tracks the start/end time of each trip which determines the time the vehicle spends on the road, and then transform this usage to a fee)
As to claim 23, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 22 as discussed above.   
Davidson further teaches:
wherein the roadside compliance system includes a DSRC system. (para 40, 46 and 49)

	Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent Application Publication No. 2013/0031029), in view of Grush (U.S. Patent Application Publication No. 2004/0181495), further in view of McCoy (U.S. Patent Application Publication No. 2014/0074566), further in view of Wilson (U.S. Patent Application Publication No. 2016/0180604)

As to claim 6, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 5 as discussed above.
Davidson, Grush and McCoy do not teach:
the usage fee is delivered to an owner of the vehicle by generating transportation infrastructure usage summaries, detailed validation data, and invoices/bills with objective evidence to support each usage fee.
However, Wilson teaches:
the usage fee is delivered to an owner of the vehicle by generating transportation infrastructure usage summaries, detailed validation data, and invoices/bills with objective evidence to support each usage fee. (para 46)
It would have been obvious to one having skill in the art at the effective filling date of the invention to send a bill to the user in Davidson in view of Grush, further in view of McCoy as taught by Wilson. Motivation to do so comes from the knowledge well known in the art that sending a bill to the user will allow the user to have proof to what is being payed. 
As to claim 8, Davidson in view of Grush, further in view of McCoy, further in view of Wilson teach all the limitations of claim 6 as discussed above. 
Davidson teaches:
the server is configured to generate the usage fee based upon the lanes in which the vehicle travels. (para 13)
As to claim 11, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 8 as discussed above. 
Davidson further teaches:
the location information is obtained from satellite and accelerometers. (para 36)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent Application Publication No. 2013/0031029), in view of Grush (U.S. Patent Application Publication No. 2004/0181495), further in view of McCoy (U.S. Patent Application Publication No. 2014/0074566), further in view of Hamilton (U.S. Patent Application Publication No. 2010/0156670).

As to claim 10, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 8 as discussed above.
Davidson, Grush and McCoy do not teach:
server is configured to generate the usage fee based upon time-varying parameters including traffic congestion peak times and recent traffic load estimates
However, Hamilton teaches:
server is configured to generate the usage fee based upon time-varying parameters including traffic congestion peak times and recent traffic load estimates.(fig 1, and 2,  shows that when there is a concert (i.e. peak time, and traffic) the system will determine a higher toll)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine the usage fee based on traffic in Davidson in view of Grush, further in view of McCoy as taught by Hamilton. Motivation to do so comes from the knowledge well known in the art that charging usage fee with respect to congestion of traffic will help in reducing the amount of vehicles using the road at a certain period of time in order to avoid paying higher usage fee. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent Application Publication No. 2013/0031029), in view of Grush (U.S. Patent Application Publication No. 2004/0181495), further in view of McCoy (U.S. Patent Application Publication No. 2014/0074566), further in view of Hedley et al referred herein as Hedley (U.S. Patent Application Publication No. 2007/0008179)

As to claim 20, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 18 as discussed above. 
Davidson does not teach:
wherein the roadside compliance system includes an automatic number plate recognition system 
However, Grush teaches:
wherein the roadside compliance system includes an automatic number plate recognition system (para 12, 39 and 42)
It would have been obvious to one having skill in the art at the effective filling date of the invention to use a number plate recognition system in Davidson as taught by Grush. Motivation to do so comes from the knowledge taught by Grush that doing so will correct any bias/inaccurate collection of data. (para 77)
Davidson, Grush and McCoy do not teach:
wherein the server is configured to determine that fraud is possible based upon the roadside compliance system detecting that the vehicle should have an on-board unit but that no on-board unit is responding to the DSRC system.
However, Hedley teaches:
wherein the server is configured to determine that fraud is possible based upon the roadside compliance system detecting that the vehicle should have an on-board unit but that no on-board unit is responding to the DSRC system. (para 192)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine violation of toll in Davidson in view of Grush, further in view of McCoy as taught by Hedley. Motivation to do so comes from the knowledge well known in the art that doing so would reduce fraud and easily detect violations. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent Application Publication No. 2013/0031029), in view of Grush (U.S. Patent Application Publication No. 2004/0181495)

As to claim 24, Davidson teaches:
an on-board unit installed on a vehicle, the on-board unit configured to obtain parameters describing vehicle usage and location, wherein the parameters include mileage, time of the day and location; (para 5, 33, 35, 38, 56, 70, and fig. 1, Show that a monitoring device 130 is installed on a vehicle and the acquiring data from the vehicle including driving trips (i.e. driving events))
a server configured to receive the parameters from the on-board unit and to assess transportation infrastructure usage by the vehicle based upon the parameters. (para 74)
Davidson does not teach:
a roadside compliance system configured to send verification information to the server regarding the on-board unit based upon interaction between the roadside compliance system and the on-board unit or the vehicle when the vehicle is near the roadside compliance system.
However, Grush teaches:
a roadside compliance system configured to send verification information to the server regarding the on-board unit based upon interaction between the roadside compliance system and the on-board unit or the vehicle when the vehicle is near the roadside compliance system. (para 77, and fig. 5, show that the system collects information from a group of vehicles that are in close proximity to the targeted vehicle in order to verify the usage information)
	It would have been obvious to one having skill in the art at the effective filling date of the invention to verify the usage information in Davidson as taught by Grush. Motivation to do so comes from the knowledge taught by Grush that doing so will correct any bias/inaccurate collection of data. (para 77)  
As to claim 25, Davidson in view of Grush teach all the limitations of claim 24 as discussed above. 
Davidson further teaches:
wherein the parameters further include road class, vehicle class, and defined zones. (para  35, 38, 56, 70)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S. Patent Application Publication No. 2013/0031029), in view of Grush (U.S. Patent Application Publication No. 2004/0181495), further in view of Hedley et al referred herein as Hedley (U.S. Patent Application Publication No. 2007/0008179)

As to claim 26, Davidson in view of Grush, further in view of McCoy teach all the limitations of claim 24 as discussed above. 
Davidson further teaches:
wherein the roadside compliance system is configured to interrogate the on-board unit via the DSRC system. (para 40, 46 and 49)
Davidson and Grush do not teach:
wherein the server is configured to determine that fraud is possible based upon the roadside compliance system detecting that the vehicle should have an on-board unit but that no on-board unit is responding to the DSRC system.
However, Hedley teaches:
wherein the server is configured to determine that fraud is possible based upon the roadside compliance system detecting that the vehicle should have an on-board unit but that no on-board unit is responding to the DSRC system. (para 192)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine violation of toll in Davidson in view of Grush as taught by Hedley. Motivation to do so comes from the knowledge well known in the art that doing so would reduce fraud and easily detect violations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/           Examiner, Art Unit 3628